ACCEPTED
                                                                                                         05-18-00064-CR
                                                                                               FIFTH COURT OF APPEALS
                                                                                                         DALLAS, TEXAS
                                                                                                       1/30/2018 4:58 PM
                                                                                                              LISA MATZ
                                                                                                                  CLERK

                              CASE NO. 05-18-00064-CR
                      IN THE FIFTH COURT OF APPEALS
                                                          FILED IN
                                                   5th COURT OF APPEALS
                       DALLAS, TEXAS                   DALLAS, TEXAS
                                                   1/30/2018 4:58:31 PM
__________________________________________________________________
                                                         LISA MATZ
                                                           Clerk
                           QUINCY BLAKELY, Appellant
                                              V.
                          THE STATE OF TEXAS, Appellee.
__________________________________________________________________

     APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
     TO FILE APPELLANT’S JURISDICTIONAL LETTER BRIEF
________________________________________________________________


                                Quincy Blakely
                      2701 Little Elm Parkway Ste. 100-551
                                Little Elm, Texas



TO THE HONORABLE FIFTH COURT OF APPEALS:


       NOW COMES Quincy Blakely, Appellant herein, hereby moves this Court to extend

briefing schedule in this proceeding. In support of this motion, Appellant would show as follows:



1.     This Court advised the parties on January 23, 2018 to file a jurisdictional letter brief, and

       Appellant’s deadline for filing said jurisdictional letter brief in this matter is January 31,

       2018 and Appellee’s deadline is February 9, 2018.
2.   However, Appellant is seeking counsel in the preparation of the jurisdictional letter

     matters and hereby request an extension to properly respond.



3.   In light of seeking counsel, and due to the short notice provided for preparing and filing

     this jurisdictional brief, Appellant has not yet had an adequate opportunity to properly

     prepare the brief to be considered by this Court, and thus, seeks an extension of time to

     be able to prepare a cogent and succinct brief to aid this Court in its analysis of the

     jurisdictional issues presented, which relate to this Court’s jurisdiction to entertain an

     appeal after a Motion to Dismiss for Lack of Subject Matter and Personal Jurisdiction

     which was denied.




4.   The State of Texas would not suffer any undue hardship or other prejudice as a result of
     an extension in the present case. This request is sought not for delay, but so that
     justice may be done.




     WHEREFORE, PREMISES CONSIDERED, Appellant respectfully moves this Court to

     grant the requested Appellant’s First Motion to Extend Time to File Appellant’s

     Jurisdictional Letter Brief and reschedule this matter so as to allow Appellant to properly

     present his brief to This Court, and to grant any and all relief to which Appellant may be

     entitled in law or equity.



                                                            /s/ Quincy Blakely
                                                            2701 Little Elm Parkway #100-551
                                                            Little Elm, Texas
                                                            blakelyrightsreserved@gmail.com
                              CERTIFICATE OF SERVICE


I hereby certify that a copy of this Notice of Appeal was served upon the Dallas County District
Attorney’s Office via https://efile.txcourts.gov.

                                                               /s/ Quincy Blakely